Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-11-2007

In Re: Carroll
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2404




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Carroll " (2007). 2007 Decisions. Paper 961.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/961


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-96 (June, 2007)                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      NO. 07-2404
                                   ________________

                      IN RE: ALLEN WILBURN CARROLL,
                                                 Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
       United States District Court for the Eastern District of Pennsylvania
                            (Related to Civ No. 06-cv-4502)

                                  ______________
                       Submitted Under Rule 21, Fed. R. App. P.
                                    June 1, 2007
     Before:     SCIRICA, CHIEF JUDGE, WEIS and GARTH, CIRCUIT JUDGES

                                 (Filed : June 11, 2007)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

               Pro se petitioner Allen Wilburn Carroll seeks a writ of mandamus to compel

the United States District Court for the Eastern District of Pennsylvania to rule upon the

Defendant’s motion to dismiss. The District Court entered an order granting Defendant’s

motion to dismiss on May 8, 2007. Therefore, we will deny the petition for writ of

mandamus as moot.



                                             1